13‐797‐cv, 13‐2247‐cv 
     Goldman, Sachs & Co. v. Golden Empire Sch. Fin. Auth., Citigroup Global Mkts. Inc. v. N.C. E. 
     Mun. Power Agency 
      

 1

 2                                              In the
 3                 United States Court of Appeals
 4                               For the Second Circuit
 5                               ________ 
 6                                      
 7                          AUGUST TERM, 2013 
 8                                      
 9                         ARGUED: APRIL 4, 2014  
10                       DECIDED: AUGUST 21, 2014 
11                                      
12                       Nos. 13‐797‐cv, 13‐2247‐cv 
13                               ________ 
14                                      
15                        GOLDMAN, SACHS & CO., 
16                           Plaintiff‐Appellee, 
17                                      
18                                    v. 
19                                      
20        GOLDEN EMPIRE SCHOOLS FINANCING AUTHORITY, KERN HIGH 
21                           SCHOOL DISTRICT, 
22                         Defendants‐Appellants. 
23                               ________ 
24    
25                    CITIGROUP GLOBAL MARKETS INC., 
26                            Plaintiff‐Appellee, 
27                                       
28                                     v. 
29                                       
30            NORTH CAROLINA EASTERN MUNICIPAL POWER AGENCY, 
31                          Defendant‐Appellant. 
32                                ________ 
33    
34   Before: KATZMANN, Chief Judge, WALKER and DRONEY, Circuit Judges. 
     2                                                Nos. 13‐797‐cv, 13‐2247‐cv

 1                                     ________ 
 2    
 3          Because these appeals raise the same legal issue, we dispose of 

 4   them  in  a  single  opinion.  In  each  case,  the  district  court  granted  a 

 5   financial  services  firm’s  motion  to  enjoin  a  Financial  Industry 

 6   Regulatory  Authority  (“FINRA”)  arbitration  brought  against  the 

 7   firm by a public financing authority. Goldman, Sachs & Co. v. Golden 

 8   Empire Sch. Fin. Auth., 922 F. Supp. 2d 435 (S.D.N.Y. 2013); Citigroup 

 9   Global  Mkts.  Inc.  v.  N.C.  E.  Mun.  Power  Agency,  No.  13  CV  1703 

10   (S.D.N.Y. May 10, 2013), ECF No. 29. We agree that in each case, the 

11   FINRA  arbitration  rules  have  been  superseded  by  forum  selection 

12   clauses  requiring  “all  actions  and  proceedings”  related  to  the 

13   transactions  between  the  parties  to  be  brought  in  court.  We  thus 

14   AFFIRM in both appeals. 

15                                   ________ 
16                                         
17                        MATTHEW A. SCHWARTZ (David H. Braff, Andrew 
18                        H.  Reynard,  on  the  brief),  Sullivan  &  Cromwell 
19                        LLP, New York, NY, for Plaintiff‐Appellee Goldman, 
20                        Sachs & Co. 

21                        AUDRA  J.  SOLOWAY  (Brad  S.  Karp,  Andrew  J. 
22                        Ehrlich,  on  the  brief),  Paul,  Weiss,  Rifkind, 
23                        Wharton  &  Garrison  LLP,  New  York,  NY,  for 
24                        Plaintiff‐Appellee Citigroup Global Markets Inc. 

25                        JAMES R. SWANSON (Alysson L. Mills, on the briefs), 
26                        Fishman  Haygood  Phelps  Walmsley  Willis  & 
27                        Swanson,  LLP,  New  Orleans,  LA,  for  Defendants‐
28                        Appellants  Golden  Empire  Schools  Financing 
     3                                                Nos. 13‐797‐cv, 13‐2247‐cv

 1                        Authority,  Kern  High  School  District,  and  North 
 2                        Carolina Eastern Municipal Power Agency. 

 3                                     ________ 
 4    
 5   JOHN M. WALKER, JR., Circuit Judge: 

 6          Because these appeals raise the same legal issue, we dispose of 

 7   them  in  a  single  opinion.  In  each  case,  the  district  court  granted  a 

 8   financial  services  firm’s  motion  to  enjoin  a  Financial  Industry 

 9   Regulatory  Authority  (“FINRA”)  arbitration  brought  against  the 

10   firm by a public financing authority. Goldman, Sachs & Co. v. Golden 

11   Empire Sch. Fin. Auth., 922 F. Supp. 2d 435 (S.D.N.Y. 2013); Citigroup 

12   Global  Mkts.  Inc.  v.  N.C.  E.  Mun.  Power  Agency,  No.  13  CV  1703 

13   (S.D.N.Y. May 10, 2013), ECF No. 29. We agree that in each case, the 

14   FINRA  arbitration  rules  have  been  superseded  by  forum  selection 

15   clauses  requiring  “all  actions  and  proceedings”  related  to  the 

16   transactions  between  the  parties  to  be  brought  in  court.  We  thus 

17   AFFIRM in both appeals. 

18                                BACKGROUND 

19   I.     Goldman v. Golden Empire 

20          Defendants‐appellants  Golden  Empire  Schools  Financing 

21   Authority  and  Kern  High  School  District  (collectively,  “Golden 

22   Empire”)  issued  approximately  $125  million  of  auction  rate 
     4                                                  Nos. 13‐797‐cv, 13‐2247‐cv

 1   securities (“ARS”)1 in 2004, 2006, and 2007, for which Golden Empire 

 2   retained plaintiff‐appellee Goldman, Sachs & Co. (“Goldman”) as an 

 3   underwriter  and  broker‐dealer.  For  each  ARS  issuance,  the  parties 

 4   executed  both  an  underwriter  agreement,  which  was  silent  as  to 

 5   dispute  resolution,  and  a  broker‐dealer  agreement.  The  2004  and 

 6   2006  broker‐dealer  agreements  included  the  following  forum 

 7   selection clause:  

 8            The parties agree that all actions and proceedings arising out 
 9            of  this  Broker‐Dealer  Agreement  or  any  of  the  transactions 
10            contemplated  hereby  shall  be  brought  in  the  United  States 
11            District  Court  in  the  County  of  New  York  and  that,  in 
12            connection with any such action or proceeding, submit to the 
13            jurisdiction of, and venue in, such court. 
14   The forum selection clause in the 2007 agreement was the same in all 

15   material  respects.  Each  broker‐dealer  agreement  also  contained  a 

16   merger  clause  stating  that  it  and  any  other  agreements  executed  in 

17   connection  with  that  ARS  issuance  “contain  the  entire  agreement 

18   between the parties relating to the subject matter hereof.”  

19            In  February  2012,  Golden  Empire  commenced  a  FINRA 

20   arbitration,  alleging  that  Goldman  fraudulently  induced  it  to  issue 

21   the  ARS.  In  June  2012,  Goldman  brought  this  action,  seeking 

22   declaratory and injunctive relief against arbitration. On February 8, 

23   2013,  after  briefing  and  argument,  the  district  court  (Sullivan,  J.) 


           “ARS are debt or equity interests issued by various public and private 
          1

     entities  and  traded  through  periodic  auctions.”  Wilson  v.  Merrill  Lynch  & 
     Co., 671 F.3d 120, 123 (2d Cir. 2011). 
     5                                               Nos. 13‐797‐cv, 13‐2247‐cv

 1   granted Goldman’s motion for a preliminary injunction. Goldman v. 

 2   Golden  Empire,  922  F.  Supp.  2d  at  445.  The  district  court  concluded 

 3   that  the  forum  selection  clause  in  the  broker‐dealer  agreements 

 4   overrode  the  FINRA  rule  governing  arbitration,  and  that  Goldman 

 5   was  thus  likely  to  succeed  on  the  merits.  Id.  at  439‐44.  Golden 

 6   Empire timely appealed from this interlocutory order. 

 7   II.    Citigroup v. NCEMPA 

 8          The  procedural  history  of  the  second  appeal  closely  parallels 

 9   the  first.  Defendant‐appellant  North  Carolina  Eastern  Municipal 

10   Power  Agency  (“NCEMPA”)  retained  plaintiff‐appellee  Citigroup 

11   Global Markets Inc. (“Citigroup”) to underwrite approximately $223 

12   million of ARS issued in 2004. The parties’ broker‐dealer agreement 

13   contained a forum selection clause and a merger clause identical to 

14   those  in  Goldman  v.  Golden  Empire,  and  the  parties’  underwriting 

15   agreement was similarly silent on dispute resolution.  

16          In  December  2012,  NCEMPA  began  a  FINRA  arbitration  in 

17   North  Carolina,  asserting  claims  against  Citigroup  in  connection 

18   with the ARS. In March 2013, Citigroup brought this action seeking 

19   declaratory relief and an injunction against arbitration. In May 2013, 

20   the  district  court  (Furman,  J.)  granted  Citigroup’s  motion  for  a 

21   preliminary  injunction  from  the  bench,  noting  that  the  issue  was 

22   identical to the one raised in Goldman v. Golden Empire. Transcript of 

23   Oral  Argument  at  55‐68,  Citigroup  v.  NCEMPA,  No.  13  CV  1703 

24   (S.D.N.Y.  May  3,  2013),  ECF  No.  30.  With  the  parties’  consent,  the 
     6                                                  Nos. 13‐797‐cv, 13‐2247‐cv

 1   preliminary  injunction  was  made  permanent  and  final  judgment 

 2   was entered on May 10, 2013. Citigroup v. NCEMPA, No. 13 CV 1703 

 3   (S.D.N.Y.  May  10,  2013),  ECF  No.  29.  NCEMPA  timely  appealed, 

 4   and we heard argument in both appeals on April 4, 2014. 

 5                                   DISCUSSION 

 6   I.     Jurisdiction and Remedial Authority 

 7          In  light  of  our  “obligation  to  satisfy  ourselves  that  we  have 

 8   jurisdiction,”  Palmieri  v.  Allstate  Ins.  Co.,  445  F.3d  179,  184  (2d  Cir. 

 9   2006),  we  first  note  that  this  case  involves  arbitrability  under  the 

10   Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1‐16, which requires an 

11   independent  basis  for  subject‐matter  jurisdiction.  See  Vaden  v. 

12   Discover Bank, 556 U.S. 49, 59 (2009). In a suit to compel arbitration, 

13   we  evaluate  jurisdiction  “by  ‘looking  through’  . . .  to  the  parties’ 

14   underlying substantive controversy.” Id. at 62. We discern no reason 

15   not  to  apply  the  logic  of  Vaden  equally  to  actions  to  enjoin 

16   arbitration,  so  we  conclude  that  subject‐matter  jurisdiction  exists 

17   both under 28 U.S.C. § 1331, because the arbitrations involve claims 

18   under  the  Securities  Exchange  Act  of  1934,  and  under  28  U.S.C. 

19   § 1332, because the parties in each case are diverse and over $75,000 

20   is at issue in the underlying arbitrations. Cf. Webb v. Investacorp, Inc., 

21   89 F.3d 252, 256 (5th Cir. 1996) (same jurisdictional standards apply 

22   in  suits  to  enjoin  or  compel  arbitration);  A.F.A.  Tours,  Inc.  v. 

23   Whitchurch,  937  F.2d  82,  87  (2d  Cir.  1991)  (value  of  claim  for 
     7                                                   Nos. 13‐797‐cv, 13‐2247‐cv

 1   injunction  is  “impairment  to  be  prevented”).  We  have  appellate 

 2   jurisdiction in Goldman v. Golden Empire under 9 U.S.C. § 16(a)(2) and 

 3   28  U.S.C.  § 1292(a)(1),  and  in  Citigroup  v.  NCEMPA  under  9  U.S.C. 

 4   § 16(a)(3) and 28 U.S.C. § 1291. 

 5          We  also  conclude  that  the  District  Court  for  the  Southern 

 6   District  of  New  York  had  authority  to  enjoin  arbitration  in  both 

 7   appeals.  Federal  courts  generally  have  remedial  power  to  stay 

 8   arbitration.  See  In  re  Am.  Exp.  Fin.  Advisors  Sec.  Litig.,  672  F.3d  113, 

 9   139‐41  (2d  Cir.  2011).  NCEMPA  argues,  however,  that  the  district 

10   court  below  lacked  authority  to  enjoin  its  arbitration  in  North 

11   Carolina because the FAA states that compelled arbitration “shall be 

12   within the district in which the petition for an order directing such 

13   arbitration  is  filed,”  9  U.S.C.  § 4,  which  some  district  courts  have 

14   construed  to  restrict  their  power  to  enjoin  arbitrations  outside  that 

15   district, see, e.g., UAL Corp. v. Mesa Airlines, Inc., 88 F. Supp. 2d 910, 

16   912‐14 (N.D. Ill. 2000). However, the FAA does not restrict the venue 

17   for  an  action  to  enjoin  arbitration,  and  it  is  well  established  that  a 

18   “court of equity having personal jurisdiction over a party has power 

19   to  enjoin  him  from  committing  acts  elsewhere.”  Bano  v.  Union 

20   Carbide  Corp.,  361  F.3d  696,  716  (2d  Cir.  2004)  (quoting  Vanity  Fair 

21   Mills, Inc. v. T. Eaton Co., 234 F.2d 633, 647 (2d Cir. 1956)). Moreover, 

22   we routinely enjoin out‐of‐state arbitrations. See, e.g., In re Am. Exp., 

23   672  F.3d  at  124  n.  10,  139‐43  (expressly  enjoining  arbitration  in 

24   Illinois);  see  also  Wachovia  Bank,  N.A.  v.  VCG  Special  Opportunities 
     8                                                 Nos. 13‐797‐cv, 13‐2247‐cv

 1   Master Fund, Ltd., 661 F.3d 164, 174 (2d Cir. 2011) (enjoining FINRA 

 2   arbitration  which  was  pending  in  Florida);  Citigroup  Global  Mkts., 

 3   Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 40 (2d 

 4   Cir. 2010) (same). Furthermore, the Ninth Circuit has expressly held 

 5   that  a  district  court  may  enjoin  an  arbitration  pending  outside  its 

 6   own district. See Textile Unlimited, Inc. v. A..BMH & Co., 240 F.3d 781, 

 7   784‐86 (9th Cir. 2001). We thus proceed to the merits. 

 8   II.    Arbitrability 

 9          When  reviewing  an  order  granting  either  a  preliminary  or  a 

10   permanent  injunction,  we  review  the  district  court’s  legal  holdings 

11   de  novo  and  its  ultimate  decision  for  abuse  of  discretion.  See  UBS 

12   Fin. Servs., Inc. v. W. Va. Univ. Hosps., Inc., 660 F.3d 643, 648 (2d Cir. 

13   2011); ACORN v. United States, 618 F.3d 125, 133 (2d Cir. 2010). The 

14   issue on appeal is the arbitrability of these disputes under the FAA 

15   in  light  of  the  all‐inclusive  forum  selection  clause  signed  by  the 

16   parties,  which  is  a  legal  question  reviewed  de  novo.  See  Gold  v. 

17   Deutsche Aktiengesellschaft, 365 F.3d 144, 147 (2d Cir. 2004). 

18          Golden  Empire  and  NCEMPA  argue  that  their  disputes  are 

19   subject  to  mandatory  arbitration  before  FINRA,  a  self‐regulatory 

20   organization with authority to oversee securities firms. See UBS Fin. 

21   Servs., 660 F.3d at 648. As FINRA members, Goldman and Citigroup 

22   are  bound  by  its  rules.  See  id.  at  649.  FINRA  Rule  12200  states  that 

23   members “must arbitrate a dispute” if arbitration is “[r]equested by 

24   the  customer”  and  “[t]he  dispute  arises  in  connection  with  the 
     9                                                 Nos. 13‐797‐cv, 13‐2247‐cv

 1   business  activities  of  the  member.”  FINRA  Rule  12200,  available  at 

 2   http://finra.complinet.com/en/display/display_main.html?rbid

 3   =2403&element_id=4106 (last visited Aug. 20, 2014). 

 4          Goldman  and  Citigroup  do  not  dispute  that  FINRA  Rule 

 5   12200  is  a  written  agreement  to  arbitrate  with  customers  such  as 

 6   Golden Empire and NCEMPA that is “enforceable, save upon such 

 7   grounds  as  exist  at  law  or  in  equity  for  the  revocation  of  any 

 8   contract.”  9  U.S.C.  § 2;  see  UBS  Fin.  Servs.,  660  F.3d  at  648‐49.  Here 

 9   we must decide whether the forum selection clause executed by the 

10   parties  in  each  case,  requiring  “all  actions  and  proceedings”  to  be 

11   brought  in  the  Southern  District  of  New  York,  supersedes  this 

12   agreement. 

13          “[W]hether  [similar]  forum  selection  clauses  superseded 

14   [financial  services  firms’]  obligation  to  arbitrate  under  FINRA  Rule 

15   12200 . . . has been the subject of litigation in multiple circuits, with 

16   decidedly  mixed  results.”  Goldman,  Sachs  &  Co.  v.  City  of  Reno,  747 

17   F.3d 733, 736 (9th Cir. 2014). The Ninth Circuit has held that such a 

18   forum  selection  clause  supersedes  Rule  12200,  referencing  district 

19   court decisions in this Circuit. Id. at 743‐47 (citing Goldman, Sachs & 

20   Co. v. N.C. Mun. Power Agency No. One, No. 13 CIV. 1319, 2013 WL 

21   6409348  (S.D.N.Y.  Dec.  9,  2013);  Goldman  v.  Golden  Empire,  922  F. 

22   Supp.  2d  435);  see  also  Citigroup  Global  Mkts.  Inc.  v.  All  Children’s 

23   Hosp.,  Inc.,  No.  13  CIV.  8558,  2014  WL  1133401  (S.D.N.Y.  Mar.  20, 

24   2014).  However,  the  Fourth  Circuit  has  held  that  a  nearly  identical 
     10                                                   Nos. 13‐797‐cv, 13‐2247‐cv

 1   forum selection clause does not supersede Rule 12200. See UBS Fin. 

 2   Servs., Inc. v. Carilion Clinic, 706 F.3d 319 (4th Cir. 2013); see also UBS 

 3   Sec. LLC v. Allina Health Sys., No. 12–2090, 2013 WL 500373 (D. Minn. 

 4   Feb. 11, 2013) (following Carilion Clinic).  

 5             As  explained  below,  based  on  this  Circuit’s  precedent,  we 

 6   hold  that  a  forum  selection  clause  requiring  “all  actions  and 

 7   proceedings”  to  be  brought  in  federal  court  supersedes  an  earlier 

 8   agreement to arbitrate.2 

 9             The  FAA  embodies  a  “federal  policy  favoring  arbitration.” 

10   Granite  Rock  Co.  v.  Int’l  Bhd.  of  Teamsters,  561  U.S.  287,  302  (2010). 

11   Courts  thus  apply  a  “presumption  of  arbitrability,”  but  only  if  an 

12   “enforceable  arbitration  agreement  is  ambiguous  about  whether  it 

13   covers the dispute at hand.” Id. at 301. “In other words, while doubts 

14   concerning  the  scope  of  an  arbitration  clause  should  be  resolved  in 

15   favor  of  arbitration,  the  presumption  does  not  apply  to  disputes 

16   concerning  whether  an  agreement  to  arbitrate  has  been  made.” 

17   Applied  Energetics,  Inc.  v.  NewOak  Capital  Mkts.,  LLC,  645  F.3d  522, 

18   526  (2d  Cir.  2011).  Because  the  question  presented  here  concerns 

19   whether an arbitration agreement remains in force in light of a later‐




           Of course, there must be an independent basis for federal jurisdiction, 
           2

     as  “consent  of  a  party  is  . . .  wholly  insufficient  to  create  subject‐matter 
     jurisdiction.” Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 127‐28 (1996). We 
     need  not  determine  now  how  the  forum  selection  clause  should  be 
     interpreted if federal subject‐matter jurisdiction is absent. 
     11                                                     Nos. 13‐797‐cv, 13‐2247‐cv

 1   executed  agreement,  the  presumption  does  not  apply.3  In  this 

 2   Circuit, an agreement to arbitrate is superseded by a later‐executed 

 3   agreement  containing  a  forum  selection  clause  if  the  clause 

 4   “specifically precludes” arbitration, Bank Julius Baer & Co. v. Waxfield 

 5   Ltd., 424 F.3d 278, 284 (2d Cir. 2005) (quoting Pers. Sec. & Safety Sys. 

 6   v.  Motorola,  297  F.3d  388,  396  n.  11  (5th  Cir.  2002)),  but  there  is  no 

 7   requirement that the forum selection clause mention arbitration, see 

 8   Applied Energetics, 645 F.3d at 525. 

 9             In Bank Julius, we held that an arbitration agreement was not 

10   superseded  by  an  agreement  providing  that  a  bank’s  customer 

11   “submits to the jurisdiction of any New York State or Federal court” 

12   and “agrees that any Action may be heard” in such court. 424 F.3d at 

13   282 (emphasis in original). The subsequent agreement also was “not 

14   exclusive  of  any  rights  or  remedies  provided  under  any  other 

15   agreement.”  Id.  We  held  that  this  agreement  should  be  read  “as 

16   complementary  to  [the]  agreement  to  arbitrate,”  such  that  “[the 

17   parties] are [still] required to arbitrate their disputes, but that to the 

18   extent the Bank files a suit in court in New York [such as] to enforce 

19   an  arbitral  award  . . .  [the  customer]  will  not  challenge  either 

20   jurisdiction or venue.” Id. at 285. 



            To  the  extent  our  decision  in  Bank  Julius  Baer  &  Co.  v.  Waxfield  Ltd., 
           3

     424 F.3d 278 (2d Cir. 2005), suggested otherwise, it is no longer good law 
     in  the  wake  of  the  Supreme  Court’s  subsequent  decision  in  Granite  Rock. 
     See Applied Energetics, Inc., 645 F.3d at 526. 
     12                                               Nos. 13‐797‐cv, 13‐2247‐cv

 1          In  contrast,  in  Applied  Energetics,  we  held  that  an  arbitration 

 2   agreement  was  superseded  by  an  agreement  stating  that  “[a]ny 

 3   dispute arising out of this Agreement shall be adjudicated in” New 

 4   York  courts,  and  that  the  agreement  and  related  documents  (not 

 5   including  the  earlier  arbitration  agreement)  “constitute  the  entire 

 6   understanding  and  agreement”  of  the  parties  with  respect  to  the 

 7   securities  at  issue.  645  F.3d  at  523‐24.  Unlike  in  Bank  Julius,  the 

 8   subsequent  agreement  “‘specifically  preclude[d]  arbitration,”  even 

 9   though  it  did  not  mention  arbitration,  because  the  forum‐selection 

10   clause was “all‐inclusive” and “mandatory.” Id. at 525. 

11          The  forum  selection  clause  at  issue  in  the  present  appeals  is 

12   indistinguishable from that in Applied Energetics because it states that 

13   “all  actions  and  proceedings  . . .  shall  be  brought”  in  the  Southern 

14   District of New York. Unlike the clause in Bank Julius, which simply 

15   waived objection to jurisdiction in New York, the clause here is all‐

16   inclusive  and  mandatory.  And  as  in  Applied  Energetics,  the  later‐

17   executed agreements have a merger clause stating that they “contain 

18   the  entire  agreement  between  the  parties  relating  to  the  subject 

19   matter hereof.” These provisions require that disputes arising out of 

20   the broker‐dealer agreements be adjudicated in the Southern District 

21   of  New  York,  and  they  thus  supersede  the  background  FINRA 

22   arbitration  rule.  See  also  Goldman  v.  City  of  Reno,  747  F.3d  at  744 

23   (“[T]he  forum  selection  clauses  need  only  be  sufficiently  specific  to 

24   impute  to  the  contracting  parties  the  reasonable  expectation  that 
     13                                              Nos. 13‐797‐cv, 13‐2247‐cv

 1   they  would  litigate  any  disputes  in  federal  court,  thereby 

 2   superseding  . . .  [the]  default  obligation  to  arbitrate  under  FINRA 

 3   Rule 12200.” (citing Applied Energetics, 645 F.3d at 525‐26)). 

 4          Golden Empire and  NCEMPA  offer  two  principal  arguments 

 5   to  the  contrary.  First,  they  argue  that  the  broker‐dealer  agreements 

 6   do not cover their entire relationships with Goldman and Citigroup, 

 7   respectively,  because  the  financial  services  firms  had  already 

 8   provided numerous services related to the ARS issuances (including 

 9   services  at  issue  in  the  FINRA  arbitrations)  by  the  time  the  broker‐

10   dealer  agreements  were  signed.  But  the  broadly  worded  forum 

11   selection  clause  encompasses  “all  actions  and  proceedings  arising 

12   out of . . . any of the transactions contemplated” by the broker‐dealer 

13   agreements, which plainly include Golden Empire’s and NCEMPA’s 

14   ARS  issuances.  Each  of  the  four  broker‐dealer  agreements  at  issue 

15   (the three signed by Golden Empire and Goldman in 2004, 2006, and 

16   2007, and the one signed by NCEMPA and Citigroup in 2004) begins 

17   with  the  statement:  “WHEREAS,  the  [public  financing  authority]  is 

18   issuing [a certain dollar amount] of . . . []ARS Bonds . . . .” 

19          Second,  Golden  Empire  and  NCEMPA  argue  that  the  phrase 

20   “all  actions  and  proceedings”  does  not  include  arbitrations,  so  that 

21   the  forum  selection  clause  here  is  narrower  than  that  at  issue  in 

22   Applied Energetics, which referred to “[a]ny dispute.” They note that 

23   New  York  law  governs  the  broker‐dealer  agreements  and  point  to 

24   two lower New York court decisions stating that “[a]n arbitration is 
     14                                                 Nos. 13‐797‐cv, 13‐2247‐cv

 1   not considered an action or a proceeding” under the N.Y. C.P.L.R.’s 

 2   forms  of  procedure.  Int’l  Union  of  Operating  Eng’rs,  Local  No.  463  v. 

 3   City  of  Niagara  Falls,  743  N.Y.S.2d  236,  238  (Sup.  Ct.  2002);  J.  Brooks 

 4   Sec., Inc. v. Vanderbilt Sec., Inc., 484 N.Y.S.2d 472, 474 (Sup. Ct. 1985).  

 5          However, the broker‐dealer agreement does not suggest that it 

 6   is limited to civil actions contemplated by the C.P.L.R., and we must 

 7   interpret  “all  actions  and  proceedings”  based  on  its  plain  meaning 

 8   “as  generally  understood.”  Random  House,  Inc.  v.  Rosetta  Books  LLC, 

 9   283 F.3d 490, 492 (2d Cir. 2002). Arbitrations are regularly described 

10   as  “proceedings”  by  the  United  States  Supreme  Court,  our  Circuit, 

11   New  York  state  courts,  the  C.P.L.R.,  and  the  FINRA  rules.  See,  e.g., 

12   Mitsubishi Motors Corp. v. Soler Chrysler‐Plymouth, Inc., 473 U.S. 614, 

13   634  (1985)  (“arbitral  body  conducting  a  proceeding”);  Citigroup  v. 

14   VCG,  598  F.3d  at  32  (“arbitration  proceedings”);  City  of  N.Y.  v. 

15   Uniformed Fire Officers Ass’n, Local 854, IAFF, AFL–CIO, 699 N.Y.S.2d 

16   355,  357  (App.  Div.  1999)  (referring  to  arbitration  as  “the 

17   proceeding”) (quoting Wertlieb v. Greystone P’ships Grp., 569 N.Y.S.2d 

18   61,  62  (App.  Div.  1991));  N.Y.  C.P.L.R.  §   7505  (“arbitration 

19   proceeding”); FINRA Rule 12405 (referring to Rule 12200 arbitration 

20   as           “the             proceeding”),               available              at 

21   http://finra.complinet.com/en/display/display.html?rbid=2403&elem

22   ent_id=4146 (last visited Aug. 20, 2014). Even Golden Empire’s and 

23   NCEMPA’s  own  statements  of  claim  before  FINRA  used  the  terms 

24   “action”  and  “proceeding”  to  describe  the  arbitrations  they  were 
     15                                                 Nos. 13‐797‐cv, 13‐2247‐cv

 1   commencing.  It  seems  plain  that  the  general  understanding  of 

 2   “actions and proceedings” encompasses arbitrations. 

 3          We thus disagree with the contrary conclusion reached by the 

 4   Fourth Circuit in Carilion Clinic. The Fourth Circuit reasoned that if 

 5   “all actions and proceedings” includes arbitration proceedings, then 

 6   “the  paragraph  becomes  nonsensical”  because  it  would  require  an 

 7   arbitration  proceeding  to  be  “brought”  in  federal  court.  706  F.3d  at 

 8   329.  But  as  district  court  judges  in  this  Circuit  have  noted,  “this  is 

 9   ‘little  more  than  a  linguistic  trick.’”  Citigroup  v.  All  Children’s,  2014 

10   WL  1133401,  at  *3  (quoting  Golden  Empire,  922  F.  Supp.  2d  at  442). 

11   State  court  proceedings  also  cannot  be  “brought”  in  federal  court, 

12   but  it  is  undisputed  that  they  are  encompassed  within  “all  actions 

13   and proceedings.” The Fourth Circuit also “expect[ed] that a clause 

14   designed to supersede, displace, or waive arbitration would mention 

15   arbitration,” Carilion Clinic, 706 F.3d at 329, but that is not the law of 

16   this  Circuit,  see  Applied  Energetics,  645  F.3d  at  525‐26.  Under  our 

17   precedent, the forum selection clause at issue in these cases is plainly 

18   sufficient to supersede FINRA Rule 12200. 

19                                  CONCLUSION 

20          For the reasons stated above, we AFFIRM the judgment of the 

21   district court in both appeals.